— Appeal by defendant from three judgments of the County Court, Westchester County (Hickman, J.), all rendered June 6, 1979, convicting him of rape in the first degree, robbery in the first degree and criminal possession of stolen property in the first degree, upon his pleas of guilty, and imposing sentences. The appeal brings up for review the summary denial of the branch of defendant’s pretrial motion which sought to suppress potential identification evidence. By order dated May 26, 1981, this court remitted this case to the County Court, Westchester County, to hear and report on the branch of defendant’s motion which sought to suppress the potential identification evidence and, in the interim, the appeal was held in abeyance (People v De Vaughn, 81 AD2d 924). The County Court (Rosenblatt, J.) has complied with our order. Judgments affirmed. The record fully supports the denial of that branch of the defendant’s pretrial motion which sought to suppress potential identification evidence (see People v Brnja, 50 NY2d 366; People v Digiosaffatte, 63 AD2d 703; People v Huggler, 50 AD2d 471; cf. Neil vBiggers, 409 US 188). We have considered the defendant’s remaining contentions and find them to be without merit. Damiani, J. P., Titone, Gibbons and Gulotta, JJ., concur.